
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


RETIREMENT AGREEMENT

        This Retirement Agreement (hereinafter the "Agreement") is made and
entered into between State Street Corporation, State Street Bank and Trust
Company, and their respective subsidiaries and affiliates (hereinafter,
collectively, "State Street" or the "Company"), and David A. Spina (hereinafter
the "Executive"), effective June 30, 2004 (the "Retirement Date"). The parties
seek through this Agreement to recite the mutually agreed upon terms and
conditions of the Executive's retirement from State Street.

        1.    Termination of Employment.    The Executive hereby resigns from
State Street's Board of Directors as well as from all other Company officerships
and directorships, effective immediately as of the Retirement Date. The
Executive acknowledges that he is also resigning from those particular other
positions and offices related to his employment by or with the Company, as are
specifically agreed to by the parties. The Company accepts the Executive's
retirement and voluntary resignation from State Street, also effective as of the
Retirement Date.

        2.    2004 Base Salary; Additional Payments.    The Executive shall be
entitled to base salary at the rate in effect on the date hereof for any unpaid
periods of his employment through and including the Retirement Date, such amount
to be paid in accordance with the Company's standard payroll practices. In
addition, the Company shall pay to the Executive, in recognition of his services
through the Retirement Date and in lieu of any and all other bonuses, retirement
benefits, incentive remuneration or other compensation or benefits (other than
the retirement benefits, incentive remuneration and other compensation or
benefits described at Section 3 below) to which the Executive would or might
have become entitled had he not retired (including, for the avoidance of doubt,
but without limitation, any and all payments under (i) the performance share
awards granted to the Executive pursuant to the Company's 1997 Equity Incentive
Plan for the 2003-2004 performance period or for the 2004-2005 performance
period, (ii) and any other payments or benefits under the Company's 1997 Equity
Incentive Plan, (iii) the Company's 1994 Stock Option and Performance Unit Plan,
and (iv) the Senior Executive Annual Incentive Plan): (x) a lump-sum cash
payment of $2,420,000, plus (y) an additional lump-sum cash payment as described
below (the payment referred to in clause (y) being the "Prorated Performance
Share Award Payment"). The Prorated Performance Share Award Payment shall be
determined by prorating the number of units under the two share-based
performance awards (the "PS Awards") currently held by the Executive under State
Street's 1997 Equity Incentive Plan for time elapsed to the Retirement Date
under the respective PS Awards and multiplying the resulting prorated number of
units by an assumed stock price of $49.36 per share. The lump-sum amounts
described above shall be paid by the Company to the Executive on the eighth day
(or, if such day is not a business day, on the next business day following such
eighth day) following the execution of this Agreement, if prior thereto there
has been no revocation of acceptance as described in Section 15(c), by wire
transfer of immediately available funds to an account specified by the
Executive. For the avoidance of doubt, the lump-sum amounts described above
shall not be eligible to be deferred or otherwise taken into account for benefit
accrual or quantification purposes under any employee benefit plan or
arrangement of the Company in which the Executive is a participant.

        3.    Retirement and Other Benefits.    State Street shall provide the
Executive with the following payments and benefits following his retirement
hereunder:

(a)Stock Options.    State Street has previously awarded stock options to the
Executive under its 1994 Stock Option and Performance Unit Plan and its 1997
Equity Incentive Plan (the "Option Plans"). The Executive shall be entitled to
exercise each stock option so awarded that is still outstanding as of the
Retirement Date (i.e., that has not earlier expired or been exercised) (each, a
"Stock Option") in accordance with and subject to the limitations and
restrictions set forth in the governing terms of the applicable Option Plan
and/or of the option agreement or other award documentation pertaining to the
Stock Options. State Street has

--------------------------------------------------------------------------------



furnished to the Executive a schedule (including vesting information),
consistent with the foregoing, showing each Stock Option. In addition, State
Street hereby: (i) represents that it has on file and effective with the
Securities and Exchange Commission one or more registration statements on
Form S-8 registering the Stock Options and the shares of State Street Common
Stock subject to the Stock Options; (ii) agrees to use its reasonable best
efforts to keep such registration statement or registration statements effective
at all times; and (iii) represents that it has no knowledge of any restriction
or limitation effective after the Retirement Date on the Executive's ability to
exercise any vested Stock Option or to sell any shares of State Street Common
Stock owned by the Executive or any member of his family, other than limitations
and restrictions imposed by applicable federal and state securities laws.

(b)Pension Benefits.    State Street represents that the Executive is vested in
his currently accrued benefit as of the Retirement Date under State Street's
tax-qualified defined benefit pension plan, the State Street Retirement Plan
(the "Qualified Plan"), and State Street's Supplemental Executive Retirement
Plan (the "SERP") and, at retirement in accordance with this Agreement, will be
vested in his accrued benefit as of the Retirement Date (but taking into account
the proviso set forth in the third sentence of this Section 3(b)) under State
Street's Supplemental Defined Benefit Pension Plan (the "Executive SERP", and
together with the Qualified Plan and the SERP, the "Retirement Plans"). State
Street has furnished to the Executive a schedule showing his vested benefits
under the Retirement Plans (the "Retirement Benefits"). The Executive shall be
entitled following the Retirement Date to receive the Retirement Benefits in
accordance with and subject to the terms of the applicable Retirement Plans;
provided, that for purposes of determining benefits under the SERP and the
Executive SERP, compensation or remuneration paid or payable pursuant to
Section 2 above or otherwise paid or payable pursuant to this Agreement shall be
disregarded. In addition to the foregoing benefits, the Executive will be
entitled to receive, following the Retirement Date, all of his accrued benefits
as of the Retirement Date under State Street's Salary Savings Program and its
401(k) Restoration and Voluntary Deferral Plan, in each case in accordance with
and subject to the terms of the applicable plan.

(c)Continued Participation in State Street Benefits.    Following the Retirement
Date, the Executive will be entitled to participate in State Street's retiree
benefit programs, in each case in accordance with the terms of the applicable
program as from time to time in effect. State Street has furnished the Executive
a summary description of its currently applicable retiree programs. In addition,
the Executive shall be provided with transitional office space and related
office services, and administrative support, as determined by the Company, at
225 Franklin Street until December 31, 2004.


        4.    Non-Competition/Non-Solicitation.    The Executive agrees that,
during the period from the Retirement Date through and including June 30, 2006
(the "Period"), the Executive will not, directly or indirectly, anywhere in the
world, whether as an owner, partner, investor, consultant, director, employee or
otherwise, (a) accept employment with, work for or otherwise provide services
to, whether with or without compensation, any entity that is a financial
services organization a material part of whose business is the provision of
securities custody and record keeping services; (b) solicit or encourage any
customer of State Street on the Retirement Date to conduct with anyone else any
business or activity which such customer conducts with State Street as of the
Retirement Date; (c) solicit any employee of State Street to discontinue his/her
employment with the Company (other than through general solicitations or
advertising); and/or (d) solicit any independent contractor providing services
to State Street to terminate his/her/its relationship with the Company. The
Executive also agrees that he will not personally during the Period, directly or
indirectly, provide advice as to securities custody and record keeping services
to any entity that competes with State Street in securities custody and record
keeping services or provide such advice to any other entity for the purpose of
enabling such entity to compete in the area of the securities custody and record
keeping services industry in which State Street is engaged. For purposes of this
Agreement, an "employee" or "independent contractor" of State Street is any
person who occupied such status on or within twelve (12) months prior to the
Retirement Date.

--------------------------------------------------------------------------------



For purposes of this Section 4, the term "a material part of whose business"
shall mean at least fifteen percent (15%) of such entity's reported net income
for the most recently completed full fiscal year of such entity. Notwithstanding
the foregoing, nothing herein shall prevent the Executive from owning not in
excess of 1% of any security issued and outstanding of an entity listed on a
national securities exchange or traded on the NASDAQ National Market. The
parties understand that the obligations of the Executive pursuant to this
Section 4 shall be deemed for all purposes as controlling, in lieu of any
different undertakings of the Executive on the same subject contained in any
agreement previously entered into or binding between the Executive and the
Company.

        5.    Confidential Information.    The Executive agrees that, except as
required by applicable law, rule, regulation or legal process, he will never,
directly or indirectly, use or disclose any Confidential Information belonging
to the Company. For purposes of this Agreement, "Confidential Information" means
any and all proprietary or confidential information of State Street that is not
generally known by others with whom it competes or does business, including but
not limited to (a) all proprietary information of State Street, including but
not limited to the products and services, technical data, methods, processes,
trade secrets, know-how, developments, inventions, and formulae of the Company,
(b) the development, research, testing, marketing, financial activities and
strategic plans of the Company, (c) the manner in which State Street operates,
(d) State Street's actual and projected financial performance, (e) the identity
and special needs of the customers, prospective customers and investors of the
Company, and (f) the people and organizations with whom the Company has business
relationships and the substance of those relationships. Confidential Information
also includes any information that State Street has received as of the
Retirement Date from customers, investors, business partners or others with any
understanding, express or implied, that the information would not be publicly
disclosed. Notwithstanding the foregoing, "Confidential Information" does not
include any information (i) that is currently or becomes publicly available or a
matter of public knowledge or domain through no wrongful act or omission by the
Executive, or (ii) that is received by the Executive from a third party who is
not known by the Executive to be bound by an obligation of confidentiality to
State Street to not disclose that information.

        6.    Remedies.    State Street and the Executive agree without
reservation that the restraints set forth in Sections 4 and 5 hereof are
necessary for the reasonable and proper protection of the Company; that each and
every one of the restraints is reasonable with respect to subject matter, length
of time, and geographic area; and that these restraints will not prevent the
Executive from obtaining other suitable employment, if he wishes to do so,
during the non-competition period. The Executive further agrees that, were he to
breach any of the covenants contained in Section 4 or Section 5, the damage to
the Company would be irreparable. The Executive agrees that the Company, in
addition to any other remedies available to it, shall be entitled to seek
preliminary and permanent injunctive relief against any breach or threatened
breach by the Executive of any of those covenants. It is expressly agreed that
the Company will not have to post bond in connection with any such injunction,
and that the Executive will not take, and will not permit anyone else to take on
his behalf, any position in a court or any other forum inconsistent with any of
his covenants and agreements herein. The Company and the Executive further agree
that, in the event that any provision of Section 4 or Section 5 of this
Agreement is determined by any court of competent jurisdiction to be
unenforceable by reason of its being extended over too great a time, too large a
geographic area, or too great a range of activities, that provision shall be
deemed to be modified to permit its enforcement to the maximum extent permitted
by law. Further, the Company and the Executive agree that the period of
restriction described in Section 4 shall be tolled, and shall not run, during
any period of time in which the Executive is finally judicially determined by a
court of competent jurisdiction to have been in breach of the terms of Section 4
of this Agreement.

        7.    Post-Employment Cooperation.    The Executive agrees he will
reasonably cooperate with State Street with respect to any matters arising
during or related to his employment, including but not limited to reasonable
cooperation in connection with any litigation, governmental investigation, or
regulatory or other proceeding which may have arisen or which may arise
following the execution of this Agreement other than in connection with any
litigation or other proceeding commenced by the

--------------------------------------------------------------------------------




Company against the Executive and other than any litigation or other proceeding
commenced by the Executive against the Company to enforce the Executive's rights
under this Agreement or with respect to any right, claim or cause of action
which the Executive has not released pursuant to Section 8 of this Agreement. As
part of such reasonable cooperation, the Executive shall provide information to
State Street and its attorneys with respect to any matter arising during or
related to his employment, shall make himself reasonably available to meet with
Company personnel and the Company's attorneys, and shall, at the Company's
reasonable request and upon reasonable notice, travel to such places as the
Company may specify (for which the Company will reimburse the Executive for his
reasonable travel and lodging expenses). Finally, as part of such reasonable
cooperation agreed to herein, the Executive shall promptly notify State Street's
General Counsel, within three business days, of his actual receipt from any
third party or governmental entity of a request for testimony and/or documents,
whether by legal process or otherwise, relating to any matter arising during or
relating to his employment or directorship at State Street. In the event that
the Executive's required cooperation pursuant to this Section exceeds an
aggregate of thirty (30) days, State Street shall compensate him at a per diem
rate of $2,000 per day for each additional day on which he provides such
cooperation. The Company shall promptly notify the Executive, within three
business days, of its actual receipt from any third party or governmental entity
of a request for testimony of and/or documents from the Executive, whether by
legal process or otherwise, relating to any matter arising during or relating to
the Executive's employment or directorship at State Street. State Street agrees
to provide the Executive reasonable access to information regarding his
employment benefits and to Company personnel who have knowledge of such matters.

        8.    Executive's Release of Claims.    In consideration of the
additional benefits to be provided the Executive hereunder, the Executive hereby
releases, waives and forever discharges State Street and all those persons,
employees, directors, agents and entities affiliated with it from and against
any and all claims, rights and causes of action now existing, both known and
unknown, including but not limited to all claims of breach of contract or
misrepresentation, wrongful discharge, breach of fiduciary duty, or claims of
alleged violations of Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Americans With Disabilities Act,
Massachusetts G.L. c. 151B, Massachusetts G.L. c. 149, § 148, or any other
local, state, or federal law, regulation or other requirement or any other claim
relating to or arising out of the Executive's employment and/or directorship
with State Street and/or his ownership of Company stock. The Executive hereby
covenants that he will not institute any charge, complaint, or lawsuit to
challenge the validity of this release or to otherwise assert claims against
State Street that have been waived hereunder. It is agreed and understood that
the forgoing general release does not waive any of the following rights: (a) to
the pay or benefits to be provided to the Executive as set forth herein; (b) to
enforce the terms of this Agreement; (c) to continue to vest in Stock Options
and to exercise vested Stock Options in accordance with the terms of applicable
plans; (d) to access any benefit to which he is entitled in any State Street
retirement plan; (e) to pursue counterclaims and defenses related to claims that
State Street has not waived pursuant to this Agreement, claims arising after the
Retirement Date, and claims which the Executive may not release pursuant to
applicable laws and regulations; and (f) to avail himself of any rights to
insurance or indemnification that the Executive may have (including with respect
matters that are the subject of this release) under State Street's articles,
by-laws or applicable insurance policies, under applicable law, or otherwise, in
each case as amended from time to time.

        9.    State Street's Release of Claims.    In exchange for the
commitments of the Executive set forth herein, State Street, for itself and on
behalf of each of its subsidiaries and affiliates, hereby voluntarily and
forever releases, waives and discharges the Executive from and against any and
all causes of action, rights or claims now existing, both known and unknown,
including but not limited to all claims of breach of contract or
misrepresentation, breach of fiduciary duty, or claims of violation of any
local, state or federal law, regulation or other requirement or any other claim
relating to or arising out of the Executive's employment and/or directorship
with State Street. The Company hereby covenants that it will not institute any
charge, complaint, or lawsuit to challenge the validity of this release or to
otherwise assert claims against the Executive that have been waived hereunder.
It is agreed and

--------------------------------------------------------------------------------




understood that the forgoing general release does not waive any of the following
rights: (a) to enforce the terms of this Agreement, (b) to pursue claims arising
from criminal, fraudulent or otherwise intentionally wrongful conduct on the
Executive's part that is contrary to the Company's interests; (c) to pursue
claims arising from the Executive's violation of state or federal securities
laws or regulations; (d) to pursue claims arising from actions taken after the
Retirement Date; (e) to pursue counterclaims and defenses related to claims that
the Executive has not waived pursuant to this Agreement; and (d) to pursue
claims which State Street may not release pursuant to applicable laws and
regulations.

        10.    Indemnification.    The Executive shall be entitled (a) to such
rights to indemnification as shall exist in State Street's articles and by-laws,
as amended from time to time, under applicable law, and under any agreement
between the Executive and the Company, and (b) to coverage under State Street's
directors' and officers' insurance policy and other applicable liability
policies, as in effect from time to time, for causes relating to all acts or
omissions occurring on or prior to the Retirement Date, to the extent set forth
in such documents, but in no event greater or lesser than the extent to which
such coverage or rights have been or are extended to other officers or directors
of State Street.

        11.    Entire Agreement.    This Agreement, together with all other
plans, agreements and documents referred to herein and as modified hereby,
constitute the entire agreement between State Street and the Executive, and
supersede any other contracts or commitments with respect to the Executive's
employment with the Company and/or service on the Company's Board of Directors,
and/or his retirement, except to the extent expressly provided for herein.

        12.    Modification of Agreement.    This Agreement may only amended,
modified or waived by a writing signed by parties duly authorized to do so.

        13.    Successors and Assigns; Death Benefits.    It is agreed and
understood that this Agreement shall inure to the benefit of and be binding upon
the parties' successors and assigns. In the case of benefits under an employee
benefit plan or program of the Company (including, but without limitation, the
Qualified Plan, the SERP, the Executive SERP, the Salary Savings Program, the
401(k) Restoration and Voluntary Deferral Plan, the Option Plans, and any life
insurance policy or program under which the Executive is covered), the heirs or
beneficiaries of the Executive shall be entitled only to such death benefits and
other rights and benefits, if any, as are provided under the terms of the
applicable plan or program.

        14.    Notices.    All notices and other communications hereunder shall
be in writing and shall be deemed to have been given three days after having
been mailed by first-class mail or registered or certified mail, or twelve hours
after having been delivered or sent by facsimile, to the following addresses or
to such other addresses as the parties shall have furnished to each other in
writing.

        If to the Executive:

David A. Spina
17 Campbell Road
Wayland, MA 01778

        With a copy to:

Stephen A. Hurwitz, Esq.
Testa, Hurwitz & Thibeault, LLP
125 High Street
Boston, MA 02110-2704

        If to the Company:


State Street Corporation
Attn: Chief Executive Officer
225 Franklin Street
Boston, MA 02110

--------------------------------------------------------------------------------





        15.    Miscellaneous.    

(a)All payments to the Executive and all benefits, entitlements and accruals of
the Executive under this Agreement or under any other State Street plan or
program (whether or not expressly mentioned in this Agreement) are conditioned
upon the payment by the Executive of the employee's portion of applicable
required tax withholdings, including, without limitation, FICA (including
Medicare) tax withholdings. State Street may reduce any cash payments by the
amount of any such applicable tax withholdings.

(b)Effective as of the Retirement Date, the Executive shall cease to be covered
by that certain Employment Agreement dated as of October 19, 1995 (the "Change
of Control Agreement"), and the Change of Control Agreement shall have no
further force or effect; provided, that nothing herein shall eliminate or
otherwise adversely affect any protections that the Executive may have upon a
change of control of State Street under other plans, awards or agreements,
including, without limitation, accelerated vesting of outstanding stock options.

(c)In order to be certain that this Agreement will resolve any and all concerns
that the Executive might have, State Street requests that he carefully consider
its terms, including the general release of claims set forth above. For a period
of seven days following his execution of this Agreement, the Executive may
revoke his acceptance hereof as to the release of claims under the Age
Discrimination in Employment Act, and this Agreement shall not become effective
or enforceable as to the release of such claims until after that seven-day
revocation period has expired.

(d)In signing this Agreement, the Executive acknowledges that he understands its
provisions; that his agreement is knowing and voluntary; that he has been
afforded a full and reasonable opportunity of at least 21 days to consider its
terms and consult with or seek advice from an attorney of his choosing; and that
he has been advised to seek counsel from an attorney and has in fact done so.

(e)The parties' substantive and procedural rights with respect to this Agreement
shall be governed by the laws of the Commonwealth of Massachusetts, without
resort to choice of law or conflict of law principles.

(f)This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and which together shall be deemed to be one and
the same instrument.


ACCEPTED AND AGREED TO: ACCEPTED AND AGREED TO:
/s/ David A. Spina
David A. Spina
Dated: June 30, 2004
/s/ John R. Towers
State Street Corporation
State Street Bank and Trust Company
By: John R. Towers, Vice Chairman
Dated: June 30, 2004

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1

